DETAILED ACTION
This is the First Office Action on the Merits based on the 16/911,860 application filed on 06/25/2020 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (Figures 1a-4) in the reply filed on 09/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-11 and 15 are directed towards a non-elected embodiment and have been withdrawn. Independent claim 1 is directed to “at least one resilient member; a first weight connected to a first end portion of the at least one resilient member and a second weight connected to a second end portion of the at least one resilient member” this limitation is only found in Species B, as shown in Figure 5. Species has at least one resilient member, a first weight attached to one end of the at least on resilient member and a second end of the resilient member attached to the holding member, see Figure 1a. Therefore, claim 1 and its dependents, 2-11, are withdrawn as being directed towards a non-elected embodiment.  Regarding claim 15, “the holding member is ergonomically shaped to be held by the user”, this 

Claim Objections
Claim 13 is objected to because of the following informalities:  
on line 1, “The apparatus” should be corrected to ---The exercise apparatus---
Claim 14 is objected to because of the following informalities:  
on line 1, “The apparatus” should be corrected to ---The exercise apparatus---
Claim 16 is objected to because of the following informalities:  
on line 1, “The apparatus” should be corrected to ---The exercise apparatus---
Claim 17 is objected to because of the following informalities:  
on line 1, “The apparatus” should be corrected to ---The exercise apparatus---
Claim 18 is objected to because of the following informalities:  
on line 1, “The apparatus” should be corrected to ---The exercise apparatus---
Claim 19 is objected to because of the following informalities:  
on line 1, “The apparatus” should be corrected to ---The exercise apparatus--- in both instances
Claim 20 is objected to because of the following informalities:  
on line 1, “The apparatus” should be corrected to ---The exercise apparatus---
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12, 13, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jhu (US 7,722,510).

Regarding claim 12:
Jhu discloses a holding member (33, lacking any other structural or functional limitations supporter 33 has been considered the holding member as it is supporting the handle); 15a first resilient member (10; Jhu discloses that the first and second resilient members are composed of carbon fiber rods, Applicant discloses that the resilient members can be carbon fiber, see paragraph [0039]) having first and second end portions (see Figures 1-2, specifically), the first end portion being connected to the holding member (see Figure 1, specifically); a first weight (20) connected to the second end portion of the first resilient member (see Figure 1, specifically); a second resilient member (40) having first and second end portions (see Figure 1, specifically), the first end 20portion being connected to the holding member opposite the first end 

Regarding claim 13:
Jhu discloses a handle portion (31) connected to 25the holding member (see Figure 2).

Regarding claim 17:
Jhu discloses at least one handling member (61, lacking any other structural or functional limitations handle section 61 has been considered the handling member as it is a handle that is extending from the holding member) extending from the holding member.

Regarding claim 19:
Jhu discloses when the apparatus is held aloft by the holding member: the first weight weighs enough the flex the distal end portion of the first resilient member downward with respect to the holding member; and the second weight weighs enough the flex the distal end portion of the resilient 15member downward with respect to the holding member (see Figures 1-2, the weights are enough to cause the carbon fiber rods to flex).


Claims 12, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farrow et al (US 2012/0077648).

Regarding claim 12:
Farrow et al disclose a holding member (handle 50); 15a first resilient member (30, while Figure 1 only shows a single resilient member, Farrow et al disclose different embodiments including an embodiment with two springs “or example, exercise device 10 can be styled such that it includes two tensioner members 30 extending about each end of elastomeric longitudinal member 20” in paragraph [0021]) having first and second end portions (see Figures 1-2, as discussed above, in the embodiment with two springs, the springs would meet in the middle under the handle member 50), the first end portion being connected to the holding member (see Figures 1-2); a first weight (40a) connected to the second end portion of the first resilient member (see Figures 1-2); a second resilient member (as discussed above, Farrow et al discloses an embodiment with 2 springs) having first and second end portions, the first end 20portion being connected to the holding member opposite the first end portion of the first resilient member (see Figures 1-2); a second weight connected to the second end portion of the second resilient member (see Figures 1-2).

Regarding claim 18:
Farrow et al disclose first and second protective casings (casings 20) disposed around the first and second resilient members respectively (see Figures 1-2).

Regarding claim 20:
Farrow et al disclose the first and second resilient members are coil springs (see Figures 1-2).

Allowable Subject Matter
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Megan Anderson/             Primary Examiner, Art Unit 3784